        Case 2:20-mj-00092-jmc Document 1-3 Filed 08/06/20 Page 1 of 61




                   AITIDAYTT IN SUPPORT OF AII APPLICATION
             UNDER RTILE 41 FOR A WARRANT TO SEARCH Ai\D SETZE



       I, Jeffrey Stephenson, being first duly sworn, hereby depose and state   as   follows:

                       INTROI}UCTION AIID AGENT BACKGROUNI)

       This affidavit is submitted in support of an application under Rule 41 of the Federal

Rules of Criminal Procedure for a search warrant authorizing the search of a residence,2A

Lewis Street, Springfield, Vermont (hereafter, 'the PREMISES"), along with the seizure of all

electronic devices found at the PREMISES, firther described in Attachment             A,   and the

extraction from those devices of electronically stored information described in Attachment B.

As described more fully below, 20 Lewis Stree! Springfield, Vermont, is the primary residence

of Bradley LEFEBVRE, ,rmong others. It is best described as a white two-story wood-sided

house located on the west side of Lewis Street, near the intersection of Pine Street. Its paved

driveway is on the right side of the residence; there is a small garage near the rear of the

residence.


       1.      I am a Task Force Officer with the Federal Bureau of Investigation ("FBI") and

have been since October   l,2Al7.I   am assigned to the FBI's Albany, New York Field Division,

Vermont Resident Agency. In such capacity,I am a *federal law enforcement             officer"   as

defined in Federal Rules of Criminal Procedure al@)(2)(C), and am authorized to investigate

violations of United States Code under Titles 18 and 21, to include applying for search

warrants before the United States District Court.   I am employed by the Vermont      State Police
        Case 2:20-mj-00092-jmc Document 1-3 Filed 08/06/20 Page 2 of 61




(ooVSP") as a Detective Trooper and am a        certified law enforcement officer in the State of

Vermont, having been certified by the Vermont Criminal Justice Training Council for over 14

years. During my career, I have received extensive training related to criminal investigations.

I   have authored numerous search warrants and participated             in   hundreds   of   criminal

investigations, many involving the analysis        of phone records, digital media, and other
electronic communications. Through my training and experience, I am familiar with electronic

sources of information related to electronic devices and cellular telephone service providers.


        2.      The facts in this affidavit come from my observations, training and experience,

along with information provided to me by officers with the Springfield (Vermont) Police

Department, my review of reports, and documents, and information obtained from witnesses.

This affidavit is submified to show probable cause for a search warrant and does not set forth

all my knowledge on this matter.


        3.      Based on the facts as set forth in this affidavit, there is probable cause to believe

that the properly described in Attachment A contains information described in Attachment B,

as evidence   of violations of 18 U.S.C. S226lA, Stalking.


                                      PROBABLE CAUSE

        4.      In or about May 2020 the FBI and VSP began investigating harassment and

threats of physical and sexual violence communicated mostly via text message and directed

towards John Roger Cawvey Sr. (*Cawvey Sr."), John Roger Cawvey Jr. (*Cawvey Jr.'), and
        Case 2:20-mj-00092-jmc Document 1-3 Filed 08/06/20 Page 3 of 61




Matthew Alldredge ('Alldredge") who all reside in Springfield, Vermont. My investigation has

also identified other victims of similar harassment.


       5.      On or about May I1,2020,I interviewed Cawvey Sr. by telephone and learned

the following information   :




               a.   Since about mid-March 2020, John Roger Cawvey Jr. (Cawvey Sr's son), had

                    been receiving text messages on both his personal and work cellular phones

                    from an unknown person(s) which were tlreatening and harassing in nature.

                    Some of the messages were sexually explicit and identified personal

                    infornation about his family, including his spouse's employer, his children's

                    n rmes, and his private residence. The text messages were being sent from

                    multiple phone numbers, but all appeared to be from the same unknown

                    person(s). Some messages included photographs of naked men in states    of

                    sexual arousal.


               b.   In or about May 2020, Cawvey Sr. began receiving similar messages on his

                    personal cellular phone. These messages referenced Cawvey Jr, his daughter-

                    in-law (Cawvey Jr's wife), and his two minor grandchildren (Cawvey Jr's

                    children). Cawvey Sr. believed it was the same unknown person(s) sending

                    the messages.


               c.   Cawvey Sr, Cawvey Jr, and Matthew Alldredge co-own a business called

                    Retro Automotive Products ('RAP'). The business is located within a large
Case 2:20-mj-00092-jmc Document 1-3 Filed 08/06/20 Page 4 of 61




          commercial warehouse, shared by other businesses, at247J Sullivan Street,

          Claremont, New Hampshire.


     d.   Alldredge has also received similar messages on his cellular phone.


     e.   Among the text messages sent to Cawvey Sr, there were at least three

          instances where   it appeared the person(s) responsible was able to monitor

          what Cawvey Sr. was doing in real time: 1) Cawvey Sr. received messages

          revealing the sender was awaxe that Cawvey Sr. had just used the business'

          bathroom, noting details of his use which only someone who was present or

          was monitoring the situation could know, 2) after receiving many of these

          messages, Cawvey Sr. and Cawvey Jr. were inspecting a neighboring business

          within the warehouse to determine if cameras or some sort or electronic

          monitoring were present. During this time, Cawvey Sr. received messages

          indicating the sender would call the police because he was trespassing into

          someone else's workspace, and 3) when an offi.cer   withthe Claremont Police

          Deparfinent was present at RAP to investigate these threats, Cawvey Sr.

          received a text message identi$ing the specific infonnation about the police

          offi cer' s physical appearance.


     f.   Cawvey Jr. and Cawvey Sr. both received text messages indicating RAP

          would have problems with the business Internet. When Cawvey Jr. arrived to

          work that day, he found the Internet was not working. A Comcast technician

          responded and determined someone had physically disconnected, then
Case 2:20-mj-00092-jmc Document 1-3 Filed 08/06/20 Page 5 of 61




          incorrectly re-connected, Internet cables to the business Internet router. The

          Comcast technician reported it appeared someone intentionally did this to

          cause Intemet outages. Cawvey Jr. and Cawvey Sr. later received      text

          messages from this unknown person(s) taking responsibilrty          causing the
                                                                         Q.
          Internet outage. On another occasiorg physical damage was found to a cable

          port on the lnternet router. It appeared someone had placed a screwdriver, or

          similar objec! within the port and damaged it.


     g.   The Internet router was located within the office area of the business.

          Although the area was secured from the general public during non-business

          hours, Cawvey Sr. reported it would be possible to gain access to the area

          without causing physical damage to the locked doors.


          Cawvey Jr. has received text messages discussing his private residence,

          specifically that his pool cover was falling into the pool, specifics about

          vehicles parked in his driveway, visitors to his home, and a road rage incident

          involving his spouse. The person sending the messages claimed to have

          installed, and later removed, a tail camera capturing images   of
          people/vehicles coming and going from Cawvey Jr.'s driveway. The person(s)

          sending these messages correctly identified that Cawvey Sr. was the only

          visitor to Cawvey Jr's residence over the course of approximately one week.


          On or about May 5, 2A2A, Cawvey Sr. received text messages from the

          unknown person(s) threatening to murder his granddaughters and drown them
        Case 2:20-mj-00092-jmc Document 1-3 Filed 08/06/20 Page 6 of 61




                   in the pool. Cawvey Jr. has also received text messages threatening to rape

                   Cawvey Jr's spouse and minor children.


              j.   Cawvey Jr. reported he and his family were in constant fear for their safety.

                   They were not allowing the children to go outdoors of the residence

                   unsupervised.


       6.     On or about May 19, 2AZA,I interviewed Cawvey Jr. in person and learned the

following information   :




              a.   Cawvey Jr. lives in Springfield, Vermont with his spouse and two minor

                   children. He is a part owner of RAP, a business that resells used Porsche parts

                   worldwide, located in Claremont, New Hampshire. Matthew Alldredge is the

                   primary owner of the business but there are three other co-owners: Cawvey Jr,

                   Cawvey Sr, and one of Alldredge's adult daughters. Alldredge, Cawvey Jr.

                   and one other employee, Bradley LEFEBVRE, are the only people who work

                   at the business on a daily basis.


              b.   About two years ago, Cawvey Jr. attended a Christnas parfy for a former

                   employer. During the party, Cawvey Jr. became intoxicated and was dancing.

                   The following day, he began receiving text messages from an unknown

                   person. The text messages questioned why he had been drinking so much. He

                   never learned the identity of the person urho sent the text messages, but they

                   eventually stopped. Cawvey Jr. did not keep a record of the phone number(s)

                   used to text him or the exact dates he received them.
Case 2:20-mj-00092-jmc Document 1-3 Filed 08/06/20 Page 7 of 61




        Since on or about March 16,2a2a, cawvey Jr. has been receiving text

        messages on his personal and work cellular phones from various phone

        numbers. The messages were threatening and harassing in nature. Many of the

        messages included homosexual content, images of nude men, and images         of

        men engaging in sexual activity. The messages threatened Cawvey Jr. and his

        family with sexual assault, unlawful restraint, and physical assaults. Cawvey

        Jr. did not know the identity of the person(s) sending the messages. He replied

        to some of the messages to get the sender(s) to stop or identiff the person(s)

        responsible.


     d. Cawvey Jr. received these text messages almost duily, often multiple times per

        day. They began to escalate into more specific sexual discussion and threats      of

        sexual assault and physical violence directed towards Cawvey Jr.'s spouse and

        children. The sender began to refer to Cawvey Jr's spouse by name and began

        describing infonnation about his minor children such that one child had a birth

        defect. The unknown person(s) also sent text messages indicating: 1) the cover

        on Cawvey Jr's pool was falling into the water, 2) claimed to have installed a

         camera capturing images of people coming and going from Cawvey Jr's

         residence, and 3) describing an incident where Cawvey Jr's spouse was

         driving fast while passing the message sender. In   a messageo the sender


         tlreatened to run the spouse offthe roadway.


         After Cawvey Jr. told his father (Cawvey Sr.) about the messages, Cawvey Sr'

         began to come to RAP to meet      with Cawvey Jr. and Alldredge. Shortly after


                                       7
Case 2:20-mj-00092-jmc Document 1-3 Filed 08/06/20 Page 8 of 61




          this, Cawvey Sr. also began to receive similar harassing/threatening text

          messages on his personal phone from an unknown person(s) from      multiple

          different phone numbers.


          After Alldredge began to receive similar messages on his cellular phone, he

          contacted his wireless provider, Verizon, and had his phone number changed.

          On or about the same date of the number change, Alldredge began receiving

          text messages on the new number. The messages, sent from an unknown

          person(s), indicated they knew Alldredge had changed his number.


          On or about May 19, 2020, LEFEBVRE reported to Cawvey Jr. that he too

          began receiving text messages on his cellular phone from an unknown

          person(s) asking if it was "Brad" (LEFEBVRE's first name is Bradley).


          Alldredge received messages indicating the person hacked into the business

          EBay account, responded to customer messages on the account and deleted

          otlrer messages from customers. Alldredge was able to access the EBay

          account and found this was all accurate.


     i.   Several times, the person(s) sending the messages to Cawvey Jr. and others

          claimed responsibility for physical darnage to things within the business

          including the Intemet connection along with the theft or movement of small

          items of property within the business. When Cawvey Jr. and/or Alldredge

          would check those areas, they found items moved or missing. The items

          included small engine parts and cleaning products.
Case 2:20-mj-00092-jmc Document 1-3 Filed 08/06/20 Page 9 of 61




     J.   On or about May 18, 2020,Cawvey Jr. received a text message from this

          unknown person(s) referencing events at aparty Cawvey Jr. attended 10-15

          years ago. The messages correctly identified events that occurred at the party.


     k. Cawvey Jr. reported the threats and harassment from the unknown person(s)

          were coming in the form of text messages from multiple different numbers.

          Sometimes he would receive multiple messages over the course of more than

          one day from the same number and often he would receive multiple messages

          from different numbers on the same days or multiple days in a row. The

          messages were being sent almost daily. Among the threatsiharassment were

          the following topics and threats:


              i.    Report that Cawvey Jr's spouse was driving too fast and passed the

                    person/persons sending the messages. The persorlpersons threatened

                    to run the spouse offthe road if it happened again. Cawvey Jr's spouse

                    did not recall any specific incident like this,


              ii.   Threats to break into Cawvey Jr's private residence, tie Cawvey Jr. up,

                    molest his minor children, rape his spouse, then make them untie

                    Cawvey Jr. after the assault,


             iii.   Tbreats to shut   offthe business Internet at RAP, and after times when

                    the Internet had stopped working, the person/persons have taken

                    responsibihf for shutting it dowrq
Case 2:20-mj-00092-jmc Document 1-3 Filed 08/06/20 Page 10 of 61




            iv. The persorlpersons       have claimed responsibility for stealing items from

                   the business,


            v.     The person/persons have claimed they can monitor the business work

                   areas   visually and by audio and have correctly identified events and

                   conversations which took place within the work area when only a few

                   individuals were present including Cawvey Jr, Alldredge, and

                   LEFEBVRE,


            vi.    Threats to commit sexual assault against members of Cawvey Jr's

                   family and throw his spouse into    a   pond,


           vii.    Expressed a desire to put RAP out of business and/or take Cawvey Jr's

                   position at the business,


           viii.   Correctly identified atime wtren Cawvey Jr's spouse was home alone

                   -her vehicle was parked in the closed garage and not visible from the

                   roadway,


            ix.    Correctly identified that Cawvey Jr. placed Wifi-connected security

                   cameras at his private residence.


      1. During the interview,      Cawvey Jr. provided me with paper copies of screen

         shots he took from the text messages sent to himself, Cawvey Sr, and

         Alldredge from March 16,202A to the day before the interview.




                                           10
       Case 2:20-mj-00092-jmc Document 1-3 Filed 08/06/20 Page 11 of 61




       7.      Following the interview with Cawvey Jr, I reviewed the text messages he

provided that were sent to his personal cellular phone. Some of the content of the messages

included:


               a.   On or about March 16,2020:
                                               *LMAO LOL I SEEN U DfuIVNG TODAY DAM

                    BRO   CW   YOUR FUCKING            IAIR BUD   U LOOK LIKE A     FUCKING

                    CLOW,{ TATU.,, T...] U WANNA GEZ FUCKED TONITE. WIIAT? YO.

                    WIFES A   SIAM PIG N U R KIDS RTMMPS WAT NOW BITCH." [...J

                    CANT WAIT TO FUCK U IN THR SHOWER WITJ NO MOTHER FUCKING

                    CAMDOM ON N A PAPER BAG OT/ER YOUR HEAD OK. IS THE LITLE

                    SLW WORKTONITE. ANSER ME. I M ASKING IF THE LITLE SIAM PIG

                    IS GOJNG TO BE HOME TONITE BECAE SHE CULD WATCH THE LITLE

                    TRAMPS WHILE U N I DO OW FOR A BURN MDE N PULL OVER SO                        I
                    CAN FUCK U R TIGHT I,S,S.          '

               b.   On or about March 25,2020:
                                                       *MORN FAG SEAN U THIS MORN BY SHIT


                    PIANT BAGAHAHS             U   DO YOU LOOK LIKE   S   FUCKEN CLOWN SUCK

                    TO BE U   I FELL       SORRY FOR YOU R   LITTLE TRAMPS BEING A MIX OF U

                    N HER POOR THINGS AIIY WAY             IAW    U BEN TESTED      FIR COVIDIg?

                    ITS PEPLE       LIKE   U   I DO WISH WULD GET IT      SND   DIE FROM IT. FUCK

                    u." [...J r KNOW MORE TIAN U THINK I DO BAHAHAHA. t...]                ITS   IN U

                    R SLWS PI-ACE OF WORK. WIFES A SIAM PIG,                I WULD FUCK HER
                    AGAN.   [...]   SENSE WEN       DrD U GET A POOL? LOOKS BEAUTFUL. SUCH

                    A NICE LITLE WEW. [...} IF U BLOCK ME ONE MORE TIME                 I WILL

                                                      11
Case 2:20-mj-00092-jmc Document 1-3 Filed 08/06/20 Page 12 of 61




          SOREAD A RUMOR U MOLEST YOUR CHILDREN DON'T FUCK EITH

          ME. t...1 VANT ME TO SUCK U COCKWAT TIME DOSE SLUT GET

          HOME BEN DKTVNG BY FOR PAST 3 HOUR MITE                       IUW   TO GO PEEK

          INGARAGE."


          On March 26,202A: " ...1 JEST DktVE BY U HOUSE I SEE THE SLUT S

          HOME."


     d.   ON MATCh 27,202A:     "I M REALY SUWNSE MATTHEW ALDNCH                        IS STIL


          PUSHING TO RUNN THAT BUSINESS CONSIDEKED THAT U R SLAM

          PIG WIFE WORK     S   N    THE CORKECTIONAL FACILTY WITH

          THOUSANDS OF INMATES WHO MIT BE NFESTED WITB

          cowDl9[...JBECASE I KNOW U WILL NEYER CATCH ME EVER

          SCUMBAG DO U SEE A ROAD                 OW       U R WINDOW   II/ WATCH   U   MANY

          TIMS FROM THST ROAD I ITAV SEN THE DUDE SMOKENG N THE OKD

          MAN STAND BY A DOOR MANY TIMES I IIAVE BEN WATCHNG U N U R

          FANILY FIR SOME TIME NOW PAY BACK IS A BITCH N IM THE BITCH

          TIAT DON T BACK DOWN           SO LOOK            LIKE U R GOING DOWI{

          HAHAHATU."

                                         *
          ON Or AbOUt MArCh 3O,2O2O:         ..   .IS IT   ALNZE IF I GO OVER N PLAY WITH

          U R LTTTLE GIRLS      I   WON T BE MEAN           I CAN PIAN BARBIE DOOLS

          WITH EM   I   WIL EVEN BKTNG MY OWN OK I M ALMOST TO U R HOME

          NOW. t...1 U R POOL COVER OR SOME THING /S,SOrKrrG THAT CAN




                                        l2
Case 2:20-mj-00092-jmc Document 1-3 Filed 08/06/20 Page 13 of 61




           CASE THE SIDES TO COIAPSE TRUST           I T/E BEN THER DONE         THSZ

           TIAZ   $   WHY    I GOT RID OF MY POOL    WAS TO EXPENSE TO          KEEO

           KEPAIR     ING'

           On or about March 31,2020: *I GOT GAME CAMS SET UP BY U R

           DKTTEWAY BRO JUST WATCHING OUT FAR YOU                 I   WANT TI MONITOR

           EACH PERSON THST COME TO FUCK U R WIFE N U ALSO I JUST GOT

           DINE SETTING INE UO AT LYOMS DRTVE NOT TO CLOSE TO THR

           HOSE   BW    CLOSE ENOUHH r CAN MONITORWDITORS. t...1 BE

           LOOKMG OW U R WINDOW TONIGHT AROJND 1 230                    1   I WILL DMVE
           BY N LITE   EM UP FOR U N SHOT MY GUN TO WAKE U R FUCKft:{G

           TRAMPS N THE        SLW TELL HER     I WILL FUCK HER TOMORROR IF SHE
           WANTS IT AGAN BRO U R SO           DUMB I BEEN FUCKING U R WIFE FOR

           SOME TIME."


      (}   On or about April 10, 2020:
                                         *LET ME TELEL U SCUM IF U R CUNT BAG


           WIFE EVER PASS ME AGAN AT TIAT           MTE OF SPEED N GEZ TIAT

           CLOSE TO MY FUCKING TRUCK AGAN             I   WILL I STATE      I WILL CHASE
           HER DOEN N        I WILL I STATE I WIL R{TNN   THE CLNT OF THE ROAD

           THER IS NO FUCKING NED TI DRTI.E LIKE AN ASSHOLE LIKE THAT

           EVER UNLES ITS LIFE OR DEATH N IT MAKE ME LAUG TIAT SHE

           DRTI/E ARUND N STYLE WITH NICE CAR             N   U ROLL AROJND     N THSZ
           SHIT BIX TRUCK."




                                         13
Case 2:20-mj-00092-jmc Document 1-3 Filed 08/06/20 Page 14 of 61




     h.   On or about April 13, 2020:   "I   WILL ESPIaNE TO U NOW. U R KAfuMA IS

          UR    DAUGWER [minor child's name] U THINK SHE        WAS BORN      WITH

          TALF A LEG FOR NO KEASIN NO ITVWSS BECAE OF THE ASSHOLD U

          USE TO BE TO OTHER NOW U HAT/E TO DESL WITH HER GETTNG

          PT{/K ON N U HAVR TI DEFEN HER. MAKES IT EASIER FOR U           NTE

          TIUT TALF A LEG     U   HAV TO HOLD UP WEN U R FUCKING HER MTE.

          LISEN TO ME HO MO I DO NT THINK U R TAKIN MY SEROUS I               M
          WATCHING U N I IAVE BEN I M GOONG TO FALLOW U THIS

          MORNNG I BEN BY U R HOME 3 TIMES NOW,"


     i.   On or about April 20, 2020:*ROGER CAWI/EY?"


     i.   On or about April 21, 2020: *BY THE WAY I FORGOT TO TELL U LOLOL

          THE FNEND I BROW WITH ME TO U R PLACE HAS COVID                ]9   WERE IS

          UR    FUCKING MASK N GLOVES IDIOT LOLOL I IUD HIM WIPE HIS

          SPIT ON AKM OF U R CIUIR TABLE DOORS U ALL SHULD BE TESTED

          N U R FAT DAD IS TOUCHING MY OWN SHIT NOW             IAIA   TOLD U STAY

          HOME. IM GON TO BROKE INTO U R SON JOHN HOME TIE HIM UP

          SIT   HIM DOEN N OPHYSICALLY MOLEST HIS K]DS WILE HE WASHES

          THEN    I WILL MPE HIS UGLY WIFE THEN LEW          N SHE CAN   (NTIE

          HIM OK.   I SEND THIS TO U R BIG FAT DASDY."




                                        74
Case 2:20-mj-00092-jmc Document 1-3 Filed 08/06/20 Page 15 of 61




     k.   On or about April 22,2020:
                                       *U SCUMS THINK U GOT IT ALL FIGER   OW

          WELL NEE FLASH U DON'T I DID 3 THINH LAS NITE ONR WAS

          INTEENET FOR U N 2 OTER THNGS NO ONR HAS NOTICR YET.''


     l.   On or about Api127,2020:
                                       *OK THIS SHIT GETN BAD IM WORRY

          DOUBLE D IS PLANING TO SHOOT AT U R WNDOWS TODAY HE IS

          JTJS   TRYNG TO SCAKE U WEN GUIS SHATTERS ALL OVER U I       M

          WORNED WAT IF HE HITS U I DID T WANT TI SEE A},{Y ONE HURT        I
          TOLD HIM ITS NOT A GOOD IDEA HE SHULD JUSZ SUTT OR FINE

          SOME THING ELSE TO DI HE SAID NOT TO WOKRY HE TAS GOID           AIM

          HE WINT HIT U MAN JUSZ BE'{/ERY CAUSTIONS TODAY PLESE."


     m. On or about May 13, 2A20: *I JEST WANTED TO TEL     U DOUBLE   D SAY

          TITANK U FOR THE T/AULR SPKING COMPKESERS [...J HEY BABE FINE

          our How      AIR PUMP IS R{LNING TODAY LOLOLOL. [...J LOVE HOW U

          IDIOTTS THINK I M IN TO U R CELL PHONES WOW DUM FUCKS            I CSN
          STILL SEE N HAKE U DUM ASS.


     n.   On or about May 14,2A20:"THER U R OFICALLY ON GfuNDR LOOKING

          FOR    A   NSA HOOKUP   I HAVE POSTED THE ADDKES AS 247 SULLIVAN

          STRET      OW BACK COME IN FRONT MAIN DOIR ASK      FIR ROGER. GAY

          BOYS COMTNG OVER TO SEE YOU LOLOL HOPE YAUR HORNEY."


     o.   On or about May 15, 2A2A: "I HOPE YALL DID NT PAY TO MUCH FOR

          CAMERA SYSTEM BECAE I ALREADY CAN DESTROY THEM FASTER



                                       l5
Case 2:20-mj-00092-jmc Document 1-3 Filed 08/06/20 Page 16 of 61




           THEN U PUT UP SCUMBAG FIRST I CMSH U R INTEKNET PHONE

           MODEMS THEN COME IN AND FND THR CAMEM DKTVER

           DISCONNECT TAKE IT AND DISPOSE OF PROPEKLY AS FAT MATT SAY

           THEN COM MNDSY MORNNF IT IS U R OPOBLEM TO IABR NFINITX

           COME KEPLACE THR NTEKNET N PHONE MODEM,"


     p.    On or about May 18, 2020: "REMEMBER WEN U THOT                    TIAT GW      WAS

           TRUNING TI GET WITH U R GIKL N U WHIP OUT U R COCK ON STAGE

           LOLOLOL TT WAS SO SMALL N CWE U TA'TE MOKE IAIRTHEN U DO

           A   PENIS LOLOL       I   WULD OF SUCK IT ANY WAS         I WANT U TO CUM
           DOEN MY THROT OK I STIL BERY HORNY FIR U N                    I   WANT TO FUCK

           HOP ALONG SO BAD I BEEN WATCHING HER SINVE SHE WAS 6 NOW

           SHE MUST BE OLD ENUFF TO BKEED MGJT                     I CANT WAIT TO MAKE S

           BABY WITH HER N U CAN BE GRANPA IF ONLY U TUD FUCKED ME

           WEN    I WANT U TO WE WULDNT             BE TUVING THJS PROBLEM KITE

           NOW." This text message seemed to reference an incident at apxty 10-15

           years prior when Cawvey Jr. became intoxicated and exposed his penis to a

           crowd of people. Additionally, one of Cawvey Jr's minor children was born

           with   a   birth defect to their leg or foot. Cawvey Jr. believed that the
                                                                                          *HOP
           person/person sending the message was referring to his minor child as

           ALONG."


      q.   Also on or about May 18, 2A20: "TIANKS BABE FOR NSTALNG CAMERA

           AT U R HOUSE N TIUNK             U   FOR USING WIRELESS LOLOLOL              I WISH I

                                             t6
       Case 2:20-mj-00092-jmc Document 1-3 Filed 08/06/20 Page 17 of 61




                   IAD   WENT BY N SCAN ALONE TIME AGO NOW                I CAN WATCH U N         UR


                   H2ME N TELL WEN U LEVE N WHEN U COME HOME[...J                    U^R    [minor

                   child's first name/ /.S,SO TASTY LOOKING CABT WAIT TO SNATCH HER

                   UP.   IuAGINE COMNG HIME FROM A LOMG STRESFIL DAY AT WORK

                   N FIND ME ON TIIAT COUCH BALLS DEEP             I/[   [minor child's tust name]

                   ASSHOLE N HER SCKEMTNG FEEL SO GOOD DADDY. DONT GEZ

                   ANGRY JUST IMAGINE ME FUCKING U R OWN UGLY KID N U WALK                           IN

                   N CATCH US ON THR COUCH           I   WILL THEN SAY U CAUGI{T ME KED

                   HANDED SLEEPING WffJ U R LTTTLE GIRL PISTUKE THIS WE WEKE

                   BOTJ BUTT NAKED BANGNG ON THE SOFA                I WILL THEN SAY IT
                   ALNGHT IT WASN'T ME LOLOLOL."


              r.   In addition to the text within the messages, tlere were several images

                   depicting nude sexually aroused men and men ejaculating.


       8.     I also reviewed messages Cawvey Jr. provided which were        sent to his   work

cellular phone. The messages \irere similar in content and style when compared to Cawvey Jr.'s

personal phone. Some of the messages included the following:


              a.   On or about April 15, 2020: "ONE OF THE DAY S I M GONN TO BROKE

                   INTO U R HOME I DON T CARE WAT SECRETY U zuVE N I M GOIN TO

                   TIE U UP N MOLEST U R DAM WIFE OK N ULL HAT/ TO WATCH IT N I

                   ALRDY KNOW WEN U R WIFE SEE THIS COCK SHE WIL LOVE IT N ULL

                   HAVE TI WATCH HER GEZ OFF NDING ME BAKEBACK."




                                                t7
Case 2:20-mj-00092-jmc Document 1-3 Filed 08/06/20 Page 18 of 61




     b.   On or about Api123,2020: IM GOING TO RAPE U R FAMILY TODAY

          CANT WAIT, YES    MPE    THE KIDS TO.   I WAS IN SIDE AGAN I}NST NITE I
          DON T WANT TO SEE NO ONE PISICALLY HURT SA PLEASE DO NOT

          TURN ON THE GAS UNTIL U CHECK OWR GAS LONE LOLOL.'


          On or about April 24,2020;*HEY TOGER I M GONG TO            MPE    U R UGLY

          LITLE GIKLS N RAPE U R SLW WIFE N TROW HER BODY N A POND. U

          R WIFE WILL LOVE rr.l....1rM WASHTNG        U   AT   U R DESK.   ?ULL OW U

          RCOCK NTE NOW."


     d.   On or about April 28,2020: ooDID U C I DELETE A LOT OF U R EBAY

          MESSAGE YESTERDAY? LOLOL. t...1 r M GOLNG TO             MpE     UR   KrDS

          START WITH [minor child #1's name] THEN [minor child #2's name]. t. . . I    /
          MADE U AN ACOUNT ON GKINDR I PIT THE ADRESS AS 247 SULLIVAN

          STKEET BACK SIDE WERE BLUE CHEW IS GO IN THSZ DOIR.*


          On or about April 3A,2020: *NICE PISTURS ON THE SD CARDS BY A WAY

          LOLOL    I WAS GOKKG   TO TAKR THE HOLE UNIT TILL I DECIDE I DID

          T   IABE A NEDD FOR BIG THNGS I LIKE BWON SIZE BATERY SMALL

          ONE NICE NEW LOCK SET TO BAD I DON T COME IN TITAZ WAS

          LOLOLO."


          On or about May 5, 2A2A:*I WILL   MPE   U R KIDS THEN MERDER

          RHEN."




                                     18
        Case 2:20-mj-00092-jmc Document 1-3 Filed 08/06/20 Page 19 of 61




       9.        On or about June 2, 2020,I interviewed Cawvey Jr. by telephone. He reported the

harassinglthreatening text messages stopped on or about May 18, 2020.


        10.      On or about June I1,2020,I interviewed Cawvey Jr. by telephone. He reported

the following:


                 a.   The harassing/threatening text messages began again. On or about June 9,

                      2024. he received a text message from an unknown person(s) which

                      referenced switching the butterflies. At fust, Cawvey Jr. did not know what

                      this meant. On or about June 11,2020, Cawvey Jr. checked the butterflies     of
                      several carburetors (engine parts) within RAP and found the carburetor

                      butterflies had been removed and replaced with different parts.


                 b.   Also, on or about June 11.,2020, Cawvey Jr. received several text messagds

                      on his personal and work cellular phones from an unknown person(s). The

                      messages referenced a private conversation he had   with Matthew Alldredge

                      onthe morning of June 11,2020 inside RAP about the installation of

                      surveillance cameras. Bradley LEFEBVRE was the only other person present

                      for this conversation which occurred within several difterent areas of the

                      business throughout the morning.


       11.       On June 16,2020,I interviewed Cawvey Jr. by telephone. He reported the

following:




                                                   t9
Case 2:20-mj-00092-jmc Document 1-3 Filed 08/06/20 Page 20 of 61




        On June 12,2A20, he received a text message from an unknown person(s)

        about a music speaker within the RAP business. Cawvey Jr. checked the

        speaker and found the foam around the speaker had been cut.


     b. Also, on June 76,2020, Cawvey Jr, Alldredge, and LEFEBVRE began

        installing video surveillance cameras within the business. LEFEBVRE was in

        the ceiling or attic of the business installing a new cable to power one of the

        cameras. Laterthat same day, LEFEBBRE reported he received         atext

        message from an unknown person(s) on his cellular phone. The message

        indicated that LEFEBVRE almost caught the person in the attic space. The

        person indicated they were hiding in the attic space, next to a black heating

        duct. The person also indicated they cut the end of the camera wire and tied      it
        to a conduit cable within the attic.


        Cawvey Jr. and Alldredge later inspected the attic and found a hole in the wall

        between their attic space and the attic space of a neighboring business along

        with the camera power cable tied to a conduit cable. During this time,

        Alldredge fell offa step ladder and was hansported to the hospital by

        ambulance. The unknowr person(s) later sent text messages to Cawvey Jr,

        Alldredge, and LEFEBVRE about Alldredge's rnjury and used language

        referencing Humpty-Dumpy having a large fall.


     d. On June 15 and 16,2020, Cawvey Jr. and LEFEBVRE both received text

        messages from an unknown person(s). The messages referenced buming down




                                      2A
       Case 2:20-mj-00092-jmc Document 1-3 Filed 08/06/20 Page 21 of 61




                    the business, cutting propane lines, taking over the workspace, and getting the

                    business to move.


       12.     On or about June 19, 2020,I interviewed Cawvey Jr. by telephone and he

reported the following:


               a.   On June 16 or 17,2020,he, along with LEFEBVRE, were speaking in the

                    parking lot of RAP. Two unknown males were parked in a truck within the

                    same parking lot. Cawvey Jr. felt the males were watching them.   After

                    Cawvey Jr. returned inside the business, he checked his cellular phone and

                    found text messages from an unknown person(s) that talked about going for a

                    ride in the truck and having a "circle jerk." Cawvey Jr. told LEFEBFRE about

                    the messages and LEFEBVRE reported receiving similar messages about

                    getting in the truck to "dde-bitch."


               b.   On or about June 18, 2020, Cawvey Jr. received text messages on his personal

                    cellular phone from an unknown person(s) indicating that person(s) created a

                    fake profile for Cawvey Jr. on the Grindr Application. Cawvey Jr. was aware

                    that Grindr was primarily used as an online dating application for homosexual

                    men. The unknown person(s) warned Cawvey Jr. that men would start

                    showing up at the business for dates and/or sexual relations wittr him.


               c. During the day on June 1,8,2020, four different men arrived at the business
                    asking for Cawvey Jr. andlor LEFEBVRE. Al1 four men reported setting up

                    dates for sex on the Grindr Application.




                                                  21
       Case 2:20-mj-00092-jmc Document 1-3 Filed 08/06/20 Page 22 of 61




              d.   LEFEBVRE created a Grindr profi.le so he and Cawvey Jr. could view the

                   fake profile the men were responding to. LEFEBVRE and Cawvey Jr.

                                                       ooRoger
                   discovered a profile under the name         Cawvey''that included a profile

                   photograph of Cawvey Jr's personal vehicle parked outside of RAP. There

                   was also a paragraph description indicating users should come to the business

                   address to have homosexual relations   with Cawvey Jr. and LEFEBVRE.

                   LEFEBVRE took screen shots of the fake profile on his cellular phone.

                   Cawvey Jr. contacted Gdndr to report the abuse and the profile was deleted.


       13.    On or about June 30, 2O2O,I interviewed Cawvey Jr. by telephone. During the

interview, Cawvey Jr. reported the following:


              a.   Cawvey Jr. leamed through a series of other people that the percon

                   responsible for the text message harassment/threats might be LEFEBVRE

                   among several others. According to the information provided through several

                   people, LEFEBYRE had ahistory ofthis type of behavior, including

                   harassing a female who previously employed his girlfriend.


              b.   Further, Jason LaRochellel shared a screen shot with Cawvey Jr. of a text
                   conversation between LaRochelle and LEFEBVRE in which LEFEBVRE

                   confessed that he had harassed an older woman in New Hampshire through

                   Facebook.




        I Jason LaRochelle is Matthew Alldredge's son-in-law. LaRochelle communicates with
Cawvey Jr. semi-regularly. He is receiving similar harassing messages from an unknown
person(s).


                                                22
Case 2:20-mj-00092-jmc Document 1-3 Filed 08/06/20 Page 23 of 61




        Alldredge told Cawvey Jr. that he found a receipt for a $50 pre-paid cellular

        phone card in abusiness worktruckthat LEFEBVRE was knownto drive.

        Alldredge did not save the receipt and did not remember the information on it.


     d. During, or just prior to, the weekend of June 27-28,2020, an unknown

        person(s) sent text messages to Cawvey Jr. indicating homosexual men would

        be arriving to Cawvey Jr's private residence for sex acts. On or about June27.

         2AzA,tlree different men arrived at his house. He confronted each man. Two

        of the tlree men admified they responded to a Grindr profile post directing

        them to the address. Using a Grindr account which he created to investigate

        these actions, Cawvey Jr. found a fake profile without a photo or description.

                                 ool-ooking" or ooseeking." IJsers could then
         The profile was labeled

         communication through private message with other users in the area. Cawvey

         Jr. reported the abuse to Grindr.


         Cawvey Jr. captured screen shots of the fake account profile. He also noted

         that the Grin& app indicated that the device using the fake profile was 10

         miles away from him.


         After these three men arrived and departed his residence, Cawvey Jr.

         contacted the Springf,eld Police Deparhent. An officer responded and after

         Cawvey Jr. described the situation and talked about his employment and co-

         workers, the offi.cer told him it was likely Bradley LEFEBVRE and Noah

         Dailey who were responsible for sending the threateninglharassing text




                                       23
Case 2:20-mj-00092-jmc Document 1-3 Filed 08/06/20 Page 24 of 61




        messages. The   officer reported LEFEBVRE and Dailey were suspected of

        similar conduct during a Springfield Police investigation.


        Afterthe police officer |eft Cawvey Jr's residence, Cawvey Jr. drove to

        LEFEBVRE's residence in Springfield, Vemront to talk with him. Cawvey Jr.

        did not let on that he suspected LEFEBVRE could be responsible. While

        there, Cawvey Jr. learned that Dailey, who also lives with LEFEBVRE, was

        working at Tractor Supply. Later the same day, Cawvey Jr. drove to Tractor

        Supply in Claremont, New Hampshire and saw Dailey's vehicle in the parking

        lot.


     h. In mid-June   of 2020,Cawvey Jr. and Alldredge installed a video surveillance

        system at RAP. There were two cameftN outside and several cameras inside

        the business. The culmeras connected, via wire, to a digital video recorder

        C'DVR,') located inside the office break room area. For several nights while

        the system was being installed, a longtime friend and former co-worker    of

        Alldredge, Bruce Deuso, provided overnight security at RAP. LEFEBVRE,

        Alldredge, and Cawvey Jr. were all aware Deuso was providing nighttime

         security.                               \




         On or about June 18, 2020, Cawvey Jr. was in the process of welding a

         secrnity box to store the DVR system. LEFEBVRE came to Cawvey Jr. and

         told him Alldredge thought someone was on the roof of the business. Cawvey

         Jr. quickly ascended stairs and/or a ladder leading to the roof while




                                      24
        Case 2:20-mj-00092-jmc Document 1-3 Filed 08/06/20 Page 25 of 61




                    LEFEBVRE remained at the base of the stairs or ladder. After several minutes

                    of searching, Cawvey Jr. did not locate anyone on the roof. When he retumed

                    into the'business, LEFEBVRE was waiting in the break room where the DVR

                    system was being stored.


               j.   Cawvey Jr. retumed to working on the security cabinet and DVR and he

                    discovered the DVR system had been damaged. It appeared someone had

                    placed a screwdriver or similar object into the IIDMI port ofthe DVR and

                    darnaged it.


               k. Cawvey Jr. later received a text message from the unknown      person(s). They

                    claimed responsibility for damaging the DVR.


        14.    Using Google Earth Pro -an open source corlmercial software program with

world-wide mapping capability, and   a   program I have found reliable in the past   -I   checked the

distance between Cawvey Jr's residence and Tractor Supply.      I found the distance was about

10.24 miles whereas the distance between Cawvey Jros residence and the residence where

LEFEBVRE and Dailey reside,20 Lewis Street, Springfield, Vernont, was slightly over one

mile.


        15.    On or about July 1, 2020,I interviewed Cawvey Jr. by telephone. He advised          of

the following inforrnation   :




                                                 25
       Case 2:20-mj-00092-jmc Document 1-3 Filed 08/06/20 Page 26 of 61




                   Alldredge told Cawvey Jr. that Individual #12, anassociate of Alldredge,

                   received a text message from LEFEBVRE claiming responsibilrty for setting

                   up the Grindrprofile and sending the men to Cawvey Jr's residence. I later

                   obtained from Individual #1 screen shots of the message between Individual

                   #l   and LEFEBVRE. The text message was sent from the number (802) 952-

                   9253 andread,ool sent 4 gays to jr house Saturday he was so mad he came

                   over cltz he couldn't be home alty tnore. He pulled a gun on one of them then

                   called the cops and told them he almost shot someone." The contact was saved

                   in Individual #1's phone as, o'Do Do."


              b.   Cawvey Jr. confirmed LEFEBVRE's phone number was (802) 952-9253.


              c. I checked the phone number using www.zetz.com -a website I have used in
                   the past to find the wireless carrier of phone number and found to be reliable   -
                   and determined (802) 952-9253 was an     AT&T number. The website also

                   indicated the number was registered to Bradley LEFEBVRE.


              d.   During a prior conversation with Jason LaRochelle, he told Cawvey Jr. that

                   LEFEBVRE admitted he was responsible for sending the text messages to

                   Cawvey Jr. in 2018 after the Christuas party wtrere Cawvey Jr. had too much

                   to drink.



       2
          Individual #l's identity is known to the FBI; they are not a confidential infomrant.
Individual #1 cooperated with the FBI during this investigation and asked their identity be kept
private from the public. Individual #1 was not made any promises, paid any money, or threatened
with prosecution in exchange for their cooperation. Individual #1's criminal history reports a
misdemeanortheft of services conviction in 2013.


                                                26
       Case 2:20-mj-00092-jmc Document 1-3 Filed 08/06/20 Page 27 of 61




               e. Alldredge   also told Cawvey Jr. that his daughter, Danielle Alldredge   -   who is

                   dating LEFEBVRE, has children with him, and lives with him -has seen

                   LEFEBVRE and Dailey in possession of multiple cellular phones at their

                   residence, 20 Lewis Street, Springfield, Vermont.


                      NDIYIDUAL       #1 INTERVIEW/INFORMATION


       16.    On or about July 9, 2020,I interviewed Individual #1 in Springfield, Vermont.

Individual #1 told me the following information:


              a.   Individual #l has known LEFEBVRE for about 12 years. Individual #1 is

                   occasionally employed at RAP with LEFEBVRE and has regular contact with

                   him via cellular phone.


              b.   LEFEBVRE brags to Individual     #l thathe harasses people through   text

                   message and phone calls. LEFEBVRE pretends to be different people and/or

                   remains anonymous. LEFEBVRE uses the TextNow app on a pre-paid

                   cellular phone to send harassing text messages to people he does not like.

                   LEFEBVRE has at least two cellular phones. One phone is a post-paid AT&T

                   cellular phone on a contract. He uses that phone for everyday use; the number

                   is (802) 952-9253. The other phone is a pre-paid phone that Individual      #l
                   believed was on the Verizon cellular network. Individual #1 does not know

                   the phone number of the pre-paid phone. LEFEBVRE purchases $50 pre-paid

                   phone cards to use this phone. Once, LEFEBVRE pwchased aphone card at

                   Walmart and left the receip in a RAP work truck. LEFEBYRE has talked



                                               27
Case 2:20-mj-00092-jmc Document 1-3 Filed 08/06/20 Page 28 of 61




        about connecting the pre-paid phone to his AT&T phone's mobile hotspot in

        order to connect to the Intemet and send messages to people. LEFEBVRE

        always has both phones with him and usually carries the pre-paid phone in his

        back pocket. One phone is in a black case, the other is in a green-colored

        Otterbox case. The pre-paid phone might be an Apple iPhone, but Individual

        #1 was not positive.


        For several months, Individual #1 has communicated with LEFEBVRE about

        Matthew Alldredge. Individual #1 lives with Alldredge. LEFEBYRE asks

        Individual     #l   questions about Alldredge's work schedule and activities.

        Individuat #1 assumed LEFEBVRE was asking because Alldredge was the

        boss at RAP and LEFEBVRE would want to know when the boss was coming

        to work. Individual #1 later became aware that LEFEBVRE was using this

        inforrnation to harass Alldredge after Alldredge told Individual #1 he was

        getting harassing text messages about being followed to work. Individual #1

        believed that LEFEBVRE was using the infonnation Individual #1 provided

        to LEFEBVRE to stalk andlor harass Alldredge.


     d. Individual     #l   consented to a search of their cellular phone. The search

        revealed numerous text messages between Individual          #l   and a contact saved

              ooDo                                                                       ooDo
        as,          Do," who Individual #1 explained was LEFEBVRE. The contact,

        Do," has cellular phone number (802) 952-9253.




                                           28
Case 2:20-mj-00092-jmc Document 1-3 Filed 08/06/20 Page 29 of 61




               Recently, LEFEBVRE sent Individual #1 a text message in which
                                                                                ooJr's"
               LEFEBVRE admitted that he sent five homosexual men to                      house over

                              o'Jr" pulled
               the weekend.                his gun on one of them and almost shot the male.

                                          ooJr"                              Individual #1 was
               Individual #1 identified           as John Roger Cawvey Jr.


               concemed that Cawvey Jr. might shoot someone and get in trouble, so

               Individual #1 told Alldredge about the messages and sent Alldredge a screen

               shot of the message LEFEBVFRE sent Individual #1.


               LEFEBVRE has also bragged to Individual #1 about harassing Stuart Beam.

               LEFEBVRE has sent harassing text messages to Beam and made harassing

               phone calls to Beam while disguising his voice. LEFEBVRE once convinced

               Beamto cut down some trees at ahoteUmotel in Bellows Falls, Vermont.

               LEFEBVRE pretended to be the property manager or owner and told Beam he

               would pay him after the work was completed. After Bean cut some of the

               fiees, he found out it was a hoax and turned himself into the local police3. He

               was almost arrested for trespassing and vandalism. LEFEBVRE also harasses

               Beam by sending him messages about stealing his chickens and atactor from

               Beam's properly.


          o
          E'   Individual #1 also knew that LEFEBVRE maintained three fake Facebook
                                                        ooChelsea
               accounts. One was under the name,                    Goodrich," another was under




3
    I was unable to locate any police reports related to this incident.


                                                  29
       Case 2:20-mj-00092-jmc Document 1-3 Filed 08/06/20 Page 30 of 61




                                                                                     ooJessica
                  the name, "Ronnie'Watkins," and the third was under the name,

                  Fletcher."


       17.   I later reviewed the text messages between Individuat    #l   and LEFEBVRE. The

messages included questions and./or statements from LEFEBVRFE such as:



             a.   ooSo
                         what time will he be leaving,"


             b.   ooDoes
                           Matt and Cyndi go inlthe pool],"


             c. "Is he still there,"

             d.   "Did he leave,"


             e.   'oI'd love to go to jrs house and do target practice with the ar on his truck and

                  968',


             f.   "Did    he go to   ffice   this weekend,"


             g.   "So they didn't do cameras,"


                  ool'm
             h.           backwhere phones are,"


             i.   "Stuart justfucken called me,"


             j.   "Jr has the stupid cams set up again I shut those rnotherfuckers   ffi"
             k. ooCan't even text when he gets here cuz he always catches me,"

             1.   'oHe set up game cameras,"




                                                     30
          Case 2:20-mj-00092-jmc Document 1-3 Filed 08/06/20 Page 31 of 61




                 m. 'oCan't believe Bruce          stayed the night   lol,"

                      o'Whot's
                 n.                 Matt doing,"


                 o.   ooHe
                              leave yet or    just getting ready,"


                 p.   o'Pranker
                                     told him he very lazy manfuhoto of Stuart Bearu ottoched],"


                 q.   "Wonder dthe cameras are working,o'


                 r.   ool
                            sent 4 gays to jr house Saturday he was so mad he came oyer cuz he

                      couldn't be home any more. He pulled a gun on one of them then called the

                      cops and told them he almost shot someone               [...J I don'tfeel badwhat I'm

                      doing    to   jr   he deserves everything he getsfor what he did to you and how he

                      acts towards tne here."


                RECORDEDINTOMTORED PHONE CALL WITH LEFEBVRE


          18.    On July ls,zA2A,Individual #1 placed a recorded and monitored phone call to

LEFEBYRE at (802) 952-9253 to obtained evidence during this investigation. I was present with

Individual #1. I observed Individual #1 call the number (502)952-9253,savedas,                   ooDo
                                                                                                        Do" in

Individuat #1's phone, monitored and recorded the call. During the call, LEFEBVRE asked                     if
ooMatt"
          left the house. Individual #1 told LEFEBYRE that'Tason" was complaining about

getting caIls. LEFEBYRE inquired if 'oJason" was yelling about it. LEFEBVRE also stated that

"Jr" and his dad are weird. During aportion of the call, the recording equipment failed. It was

during this time that LEFEBVRE and Individual #1 discussed Stuart Beam and an incident

urhere Beam unlawfully cut trees at an abandoned hoteUmotel in Bellows Falls, Vermont.




                                                          31
         Case 2:20-mj-00092-jmc Document 1-3 Filed 08/06/20 Page 32 of 61




LEFEBVRE told Individual      #l thathe   convinced Beam to cut the trees or he (LEFEBVRE)

would lose the contract with the town manager. LEFEBVRE also spoke of a woman from Texas

who was suing people for damage done to the hoteUmotel. LEFEBVRE stated he told the woman

that Beam was responsible for cutting the trees and the woman was now going to sue Beam.


                           SEIZURE OF' FIVE CELLTILAR PHONES


          19.    On July 9,2020, Cawvey Jr. discovered five cellular phones and some paperwork

associated with cellular phones hidden on a shelf under a work bench within the RAP business.

This work bench was in an area used to clean auto parts. LEFEBVRE used the area when he was

at   work. Cawvey Jr. photographed the phones and left them in place.


         20.     On July 15,2020,I met with Cawvey Jr. and seized the phones and paperwork

described above. I found the five cellular phones and two paper documents associated with

cellular phones on a knee-high shelf below a work bench within the RAP work area. The phones

are described as   follows: 1) a black *TCL" phone with no visible markings, 2) ablack*zTB'

phone with no visible markings, 3) a black Apple iPhone 8 Plus (A1897), 4) a silver Apple

iPhone 55 (A1533) in a green and black case, and 5) a black Asus Android phone, model

V520KL. Among the phones was a "Quick Start Guide" for one phone, and paperwork for a

TracFone listing an IMEI and SIM number. Cawvey Jr. recognized two of the phones were old

phones owned by RAP (including the Apple iPhone 55 in a grcen and black case) while two      of

the phones likely belonged to LEFEBVRE because Cawvey Jr. did not recognizethem.




                                                 32
       Case 2:20-mj-00092-jmc Document 1-3 Filed 08/06/20 Page 33 of 61




               RECORDED/IVIOi\-ITORED MEETING WITH LEFEBVRE


       21.    On July 22,2020,Individual #1 met with LEFEBVRE in person atRAP,z47J

Sullivan Steet, Claremont, New Hampshire. The meeting was planned and recorded by the FBI.

Prior to the meeting, I meet with Individual #1 and provided Individual #1 with covert electonic

surveillance equipment in order to audio and video record the meeting. Individual #1 was

surveilled by law enforcement as Individual #1 arrived at RAP. Following the meeting,

Individual #1 was surveilled by law enforcement taveling to a predetermined location.    I

retrieved the covert electronic surveillance equipment from Individual #1. The following

information was gained during the meeting as a result of interviewing Individual #1 and

reviewing the audio recording:


              a.   When Individual #1 anived at RAP, only LEFEBYRE was present. A truck

                   registered to LEFEBVRE was parked outside the loading dock area. The truck

                   wN a white colored Ford truck with Vermont registation342A}70a. Near the

                   end of the recording, a male believed to be Alldrege and a male believed to be

                   Cawvey Jr. were heard speakings. The recording ended shortly after.


              b.   When Individual #1 first arrived at RAP,Individual   #l   began speaking   with

                   LEFEBVRE. The voice characteristics were unique and sounded to be the




       a  A Vermont Deparfinent of Motor Vehicle record check revealed that the license plate
was assigned to a 1993 Ford Truck, color yellow, and registered to Bradley L. LEFEBVRE of 20
Lewis Street, Springfield, Verrnont. The vehicle the registation plate was attached to was white
in color and appeared to be a later model Ford truck.
        s
          I later spoke with Cawvey Jr. and he reported (as confirmed by physical surveillance)
that both he and Alldredge arrived at RAP while Individual #l and Lefebvre were meeting.


                                               33
Case 2:20-mj-00092-jmc Document 1-3 Filed 08/06/20 Page 34 of 61




            same person Individuat #1 spoke to during the          July 15,2A20 recorded

            telephone call.


            LEFEBVRE discussed cameftrs inside RAP and the only spaces of the

            business, interior which were not captured by cameras. LEFEBVRE

             acknowledged this was the area he went to send text messages. LEFEBVRE

             said he was not sure which ctuleras work and thatuJt" and'oMatt'o were so

             secretive6. LEFEBVRE was aware some cameras belonged to RAP because

             he helped install them. He mentioned a video recolder was now located              in

             ooMatt's" office within a locked     filing cabinet with locks on both sides.
                                      ooGuess
             Individual #1 stated,              you're not getting that with a screwdrive\ are

             you?" LEFEBVRE laughed in acknowledgement. Individual #1 spoke

             rhetorically about having a key, having a screwdriver, and tearing it up.
                                             *he' read tlrat text message to lndividual
             LEFEBYRE asked Individual #1 if
                                                                            *I told hitn I can't wait
             #1 and Individual #1 said no. LEFEBVRE then stated,

             for you   to   put security in, I'tn gonn7 come over there and hackyour Internet,

             shut the Internet down." Individual #1 responded,oooh, you text hitn?"

             LEFEBVRE stated, 'oYea...go right inside andfind that box and destroy it and

             talre cameras with me."


         d. LEFEBVRE said that someone               lin context, understood to be Alldredge)

             changed his phone number twice but told LEFEBVRE about                it both times.




6
    tndividual #1 has reported that
                                       *Jr' is Cawvey Jr. and "N,dalt'is Matthew Alldredge.


                                                34
       Case 2:20-mj-00092-jmc Document 1-3 Filed 08/06/20 Page 35 of 61




              e.   LEFEBVRE vras heard talking out loud about using        a phone,       specifically

                   stating that he did not think it was working, he needed to get a ne\ r number,

                   and he was not "signed     in" yet. LEFEBVRE and Individual #l discussed

                   "Jason" getting messages about his daughter being fat and how the message

                                                         ooJason.T"
                   sender was asking for naked photos of            LEFEBVRE explained he

                   was trying to get "Jason" to send nude photos with his face obscured so that

                   LEFEBVRE could then send those nude photos to "Jr." Individual #1 asked                  if
                                                                                                    oo1
                   LEFEBVRE was " still fucking with lJr.f" and LEFEBVRE responded,

                   haven't in awltile.s"

                                                          ooJr"                  ooJr"
                   LEFEBVRE said it was nice without              axound while           was on vacatione.

                   "Jr" would not tell LEFEBVRE where he went on vacation. LEFEBVRE
                                                                                                 ooMatt'o
                   stated he did not like   "Big Rogerlo.'LEFEBVRE stated that he and

                   started the company but now "Jr" was a partner and received dividends from

                   the business.


              C'
              b.   LEFEBVRE referenced the day ooMLaff'fell offa ladder because he was trying

                   to get on the roof to see where the guy got inside. He then spoke about a text




       T
          lndividual #1 reported ooJason" is Jason LaRochelle, Alldredge's son-in-law. LaRochelle
has also been receiving harassing text messages from an unknown person(s).
        8
          Cawvey Jr. has not received threateninglharassing text messages from the unknown
person(s) since on or about July 14, 202A.
        e
          Cawvey Jr. reported to me that he had been out of state on vacation from Thursday-
Sunday in the month of July 2020.
        l0Individual #1 reported "Big Roger" is John Roger Cawvey Sr.


                                                  35
        Case 2:20-mj-00092-jmc Document 1-3 Filed 08/06/20 Page 36 of 61




                    message regarding        *Matt" being lazy andtelling people what
                                                                                      to do all the

                    time.


               h.   LEFEBVRE said "stuart" brought afuotiticall sign over to LEFEBVRE's

                    house the night beforell. LEFEBVRE told              *stuart" trtat"zacrf'had driven

                    over the sign and oostuart" called the police. LEFEBVRE spoke to Individual

                    #1 with a disguised voice mocking how he did (or was planning) to call

                    '6stuart" and tell him he ran the sign over. LEFEBVRE mentioned a phone

                                ooStuart"
                    and how                 told him the Springfield Police have evidence that

                    LEFEBVRE is behind the activity. LEFEBVRE mentioned having a different

                    phone and how he did not want to use that phone.


               i.   LEFEBVRE was heard speaking out loud about aphone. He made statements

                    like,ooOh, wasn't signed inyet         [...J   You hqve been logged out ofmessenger

                    [...J I remernber wlry I hate this phone.'LEFEBVRE and Individual              #1

                    discussed getting into "chelsea's" fFacebooklpage because oosfuart" thinks             it
                    is"Zacff'using     a fake Facebook to harass him.        Individual #1 asked

                    LEFEBVRE about hiding the phone and charging it overnight. LEFEBVRE

                    acknowledged he did. Individual          #l    later told me he saw LEFEBVRE's

                    ooprank"
                               phone was plugged in and charging under the work bench.

                    Additionally, LEFEBVRE was heard saying, " stuartb e am@gmait. com t... l

                    Don't   use my location     [...] s% [...J GettW nurnbers." Individual #l reported


        n According to the Springfield
                                       Police Department, Beam is running for the political
office of State Representative in Vermont.


                                                      36
Case 2:20-mj-00092-jmc Document 1-3 Filed 08/06/20 Page 37 of 61




          that LEFEBVRE had downloaded an app called *TextMeNon " or something

          similar. It sounded like LEFEBVRE was checking the phone multiples times

          and made comments that the phone was still calling'ostuart" and     wouldn't

          hang up. Later, LEFEBVRE mentioned a different phone that he did not want

          to use. LEFEBVRE said he restarted [the phone] and had to log back into

          Wifi. He commented that he alrnost brought "the otler" phone from home but

          forgot it.


     J.   LEFEBYRE was then heard making aprank call. Another male's voice could

          be heard answering the phone call. LEFEBVRE spoke in a disguised voice

          and referenced running over three of the male's signs last night. After they

          seemed to have   difficulty communicating over a poor connection,

          LEFEBVRE told the male he was masturbating and that he would call the

          male's house.


     k. LEFEBVRE was then heard making a second cal1. A female answered.

          LEFEBVRE spoke in the same disguised voice and told the female he ran

          three of "Dad's" signs over last night. He also told the female that [Dad] was

          his lover, then said, ooWont me to come to your work andfuckyou in the

          bathroom again?" LEFEBVRE continued a short discussion about sexual

          activity with the female before the call ended.




                                       37
       Case 2:20-mj-00092-jmc Document 1-3 Filed 08/06/20 Page 38 of 61




              l.    LEFEBVRE then made a third prank call. This time, the recipient's voicemail

                    picked up. The voicemail greeting mentioned Stuart Beam and LEFEBVRE

                    was heard mocking the voicemail greeting after he hung up.


              m. LEFEBYRE asked Individual #1 if Individual #1 wanted to call "stuart" back.

                   Individual #1 stated no and LEFEBVRE referenced that Individual #1had,

                   previously spoken to "Stuart" and offered to bring coffee or donuts to him.

                   The context of that comment was not completely clear; however, it would

                   suggest that Individual #1 was, at one point, involved in harassing "Stuart."


       22.    Irnmediately following the recorded meeting between Individual #1 and

LEFEBVRE, I interviewed Individual #1 and leamed the following information:


              a.   LEFEBVRE has been sending the similar threateninglharassing text messages

                   to Jason LaRochelle. LaRochelle is married to Alldredge's daughter.


             b.    Individual #1 saw that LEFEBVRE had two cellular phones. one was a

                   personal phone which Individual #1 recognizrdto be the phone on the AT&T

                   account. The other was a TracFone which LEFEBVRE was keeping under his

                   work bench, plugged in and charging. It was located behind a red-colored

                   medical supply box. The work bench was in an area that all employees use but

                   was a space which LEFEBVRE seemed to work most. This TracFone was the

                   one LEFEBVRE used to send harassing text messages, use fake Facebook

                   accounts such as ooRonnie   wilkins'and'ochelsea," and make anonymous and

                   harassing phone calls from. The phone had a cracked screen. Individual   #l


                                                 38
       Case 2:20-mj-00092-jmc Document 1-3 Filed 08/06/20 Page 39 of 61




                   ;:"TJ;:*#;-                          ffi;:.J;,:L,he                       ph.ne

                   was plugged in and charging under the work bench.


                     ADDITIONAL PHONE($ DISCOYERED AT RAP

       23.     On July 22,2020,I spoke with Cawvey Jr. by phone. Cawvey Jr. was at RAP.        At
my request, Cawvey Jr. checked the work bench area described by Individual #1..hwas the same

work bench area from which I seized the five phones described above on July 15,2020. Cawvey

Jr. located and photographed a black ooOrbic" Android style cellular phone under the work bench.

The phone was plugged into power with a black cable and resting next to a red colored first aid

kit. Cawvey Jr. sent me two photographs of the o'Orbic" phone under the work bench.


       24.    Near the end of the workday on July 22,2020,I spoke with Cawvey Jr. and he

reported the ooOrbic" phone was gone. LEFEBVRE had left work for the day at that time.


       25.    On or about July 23,2020, Cawvey Jr. notified me he located another cellular

phone on the shelf of the workbench where the five other cellular phones were seized. This

phone was a modern smart phone with a black case stamped with a logo reading, "blackweb."

Cawvey Jr. sent me photographs he took of the phone and its location. After LEFEBVRE left

work for the day, cawvey Jr checked the shelf and the phone was gone.


           RECENT TEXT MESSAGES TO CAWVEYJRAND ALLDREDGE


       26.    I have subsequently obtained additional screen shots of text messages sent to both

Cawvey Jr's work and personal cell phones. The content of the messages remained similar. The




                                              39
       Case 2:20-mj-00092-jmc Document 1-3 Filed 08/06/20 Page 40 of 61




text messages included admissions that the unknown sender(s) was sending men to Cawvey Jr's

personal residence. The last message I reviewed was received on or about June 28, 2020.


       27.    On July 28,2A2A,I reviewed a series of text messages sent to Alldredge from an

unknown person(s). Among many of the messages were the following:


              a.   On or about June 15, 2020:*IF I INSTAL THOS TODAY        I WILL BE SUfuE I
                   BUKN U R SHrr TO THR GROND [...J TONITE ASSHOLE [...] JUST PACK

                   U R SHIT N GET THR FUCK       OW OF THIS BUILDING U IGNOMNT

                   ASSWIPE   [...] I IAVE   NO PROBAM WITJ HIM U LIER       BW IF U WANT    I
                   wIL RAPE HrS KLDS TO HOW U LLKE ME NOW [...] LOVE HOW U MAKE

                   THAT   GW   THE FUXKEN BITCH DO THIS DO THAT N U R ALWAYS

                   BITCHEN FORWJAZ HE DOSE N U N FAG JEST WALKAROUND ALL

                   DAY LIKE LOSS PUPPY DOGS FUCK U U TKET            TIAT GW LIKE PESE

                   OF SHIT N KISS ROGER ASS t...] U N     TIAT GW START THST BUSNESS

                   TOGETHER BACK IN A DAY N         I CALL N   ASS FOR   A PART N U ESPI/TIN

                   IT A FAMLY BUSNES U N U R DAUGT{TER N SOM             N IAW   THEN U TAKE

                   oN ROGER N HIS FAT DAD N OTHER GW AINT SHrt               [...] WHO FUCK
                   CAKE WAT TIME HE COMR IN OR LEVE HE IS U R BITCH ROGER

                   MAKE HIM HELP SHIP ON MONDAX N ASS HIM FOR STUFF ALL DAY

                   LOMG N U U FAT FUCK MAKE HIM CMWL ARO(INF UP TOP N RUSH

                   HIM WHOLE TIMR DO IT        YOIR SELF U FAT FUCKING PECE OF SHIT             U

                   AINT SHIT [...] IF HE LEFT U THST BUSNES WJLF GO TO SHIT FAT

                   FUCK NO INE WOULD START A BUSNES WITH SOMEINR THEN BE


                                               4A
       Case 2:20-mj-00092-jmc Document 1-3 Filed 08/06/20 Page 41 of 61




                    STOMPED ON N IAVE SOME OTHRT FAG COME IN AND RUB IN THE

                    FACR HE OWN IT."


                                   INTERVIEW OF ALLDREDGE

       28.    On or about July 30, 2020,I interviewed Matthew Alldredge to obtain clariffing

information. He provided the following infonnation:


              a.   After Alldredge began to receive threatinglharassing messages in the spring of

                   2020, he changed his phone number with his cellular phone provider. The

                   number change took effect at or about I 138 hours. At or about 1208 hours on

                   the same day, Alldredge began receiving text messages from an unknown

                   person(s) stating they knew he changed his phone number. Alldredge

                   provided his new phone number to his wife. Alldredge suspected his wife then

                   provided t}re new number to their daugbtel Danielle, who is in a long-terrn

                   relationship with LEFEBVRE, and Danielle likely provided the number to

                   LEFEBVRE.


             b.    on the date that the DVR system at RAP was damaged -the     same date

                   cawvey Jr. checked the roof for someone -Alldredge and LEFEBVRE both

                   suspected someone was on the roof. Atldredge thought, for quite a few days,

                   that he could hear noises on the roof. Additionally, he remembered that one   of
                   the men who arrived at RAP for a Grindr date told them he was supposed to

                   meet the date on the roof. Based upon his suspicion, cawvey Jr. checked the

                   roof while LEFEBVRE and Alldredge guarded exterior doors at opposite ends



                                               4l
           Case 2:20-mj-00092-jmc Document 1-3 Filed 08/06/20 Page 42 of 61




                    of the RAP warehouse. During this time, LEFEBVRE was the only person

                    who would have had access to the kitchen/break room area where the DVR

                    was located. Forthat reason, Alldredge suspected LEFEBVRE damaged the

                    DVR HDMI port.


                    When the surveillance camera power cable was cut and tied to the conduit

                    cable in the attic, LEFEBVRE was the only one in the attic. The attic was a

                    small four-foot space.


                 d. LEFEBVRE is a salaried employee who works forly-hours a week Monday

                    through Friday. He has only taken one or two aftemoons offfrom work to

                    attend doctor's appointments within the past several months. Alldredge was

                    sure that LEFEBVRE was at work on March 25-26,202A12.


                    In or about early April 2020, Alldredge received a text message while he was

                    at or near Walmart. The message indicated he was at Walmart and was riding

                    "Gangster" with the seat tipped back in his vehicle. Alldredge is a larger

                    person and regularly drives with his seat tipped back. LEFEBVRE has driven

                    Alldredge's vehicle before and commented to him about the seat being

                    "Gangster."


                    The last text message Alldredge has received, to date, was on or about July 7,

                    2020. The message referenced getting ooJason" to send pictures of his penis to



       12
            The same dates the TextNodPinger app account registrations resolved to the RAP IP
address.


                                                 42
         Case 2:20-mj-00092-jmc Document 1-3 Filed 08/06/20 Page 43 of 61




                     the sender, then the final message berated Alldredge for ignoring the

                     messages. On or about the same date, LEFEBVRE told Alldredge that he

                     thought the stalker .\rouldn,t bother you anymore.,,


                        20 LEWIS STREET. SPRINGX'IELD. VERMONT


        29.      I have established that LEFEBVRE lives at20 Lewrs Street, Springfield,

 Vennont, a single-family residence, through the following means: 1) According to the Vermont

Deparhnent of Motor Vehicles, LEFEBVRE lists that as his address,2) on July 13,2020,

LEFEBVRE was pulled over by VSP Trooper Ryan Miller and issued awritten waming for

failing to have his vehicle registered. Trooper Miller documented LEFEBVRE,s address at 20

Lewis Street Springfield, Vermont, 3) on July 22,2020,the Springfield Police Deparfinent

responded to a vandalism complaint at20Lewrs Street, Springfield, Vermont (regarding Stuart

Beam's political sign being damaged, as firrther described above). As part ofthe investigation,

the officer interviewed LEFEBYRE and he acknowledged being present at the address in the

evening on July 21,2020, and 4) Cawvey Jr. has reported to me that LEFEBVRE lives atthat

address and he has visited him there recently.


                                    SUBPOENA RESPONSE


        30.      Based upon my review of text messages screen shots provided by Cawvey Jr,      I
leamed that particular phone numbers were used to send threatening/harassing text message(s) to

Cawvey Jr's personal and work cellular phones, and Cawvey Sr.'s cellular phones on particular

dates and   times. Using open source Internet searches and subpoena compliance, I was able to

identifr the wireless carrier(s) of those numbers. Most, if not all, of the numbers used resolved to



                                                 43
        Case 2:20-mj-00092-jmc Document 1-3 Filed 08/06/20 Page 44 of 61




Internet-based texting or voice over Internet protocol ('YoIP") services such as TextNow or

Pinger. Those services typically capture and retain limited subscriber information such as the

account registration date, time, and Internet Protocol (ooIP') address(es). Some of the IP

addresses can be traced to a physical location    while other IP addresses cannot. Through

investigation, I leamed the following:


                                 TEXT NOW SUBPOENA RETT]RNS


        31.         (802) 347-4164 was used to send threatening/harassing text message(s) to

Cawvey Jr's personal cellular phone on or about March 25"2A2A and the number (802) 278-1,053

was used on or about March 26,2020. Using an open source website, www.zetx.com              -a website

I have used in the past to identiff the wireless carriers of   a   particular phone number, and found to

be reliable   -I   identified both numbers were assigned to the wireless carrier Bandwidth. I know

Bandwidth sells and/or leases phone numbers to 3'd party companies. Bandwidth will provide

1aw enforcement investigators      with the wireless provider they sell and/or lease the number to

without legal process. I contacted Bandwidth and leamed both numbers were leased or sold to

TextNow, Inc. TextNow, Inc. was served with legal process and later provided subscriber

information, including the account registration date/time and IP address used to create the target

accounts. The accounts were created on March 25 and March 26,2020 and the account

registation IP address was "73.68 .213.55* for both accounts. Using an open source intemet

search tool,   I identified the IP address as being assigned to Comcast Cable Communications.

After serving Comcast Cable Communications with legal process, they returned subscriber

inforrnation indicated that IP address was assigned to Retro Automotive Products, 247J Sullivan

Steet, Claremont, New Hampshire at the timeldate of the TextNow account creation. Therefore,


                                                   44
        Case 2:20-mj-00092-jmc Document 1-3 Filed 08/06/20 Page 45 of 61




it can be deternined that the person(s) who created the TextNow,accounts associated with the

two phone numbers used to send threatening/harassing text messages to Cawvey Jr. on March 25

and March   26,z12},was using an IP address assigned with RAP's Internet connectionl3.


                               PINGER SUBPOENA RESPONSE


       32.     (508) 738-26A0 was used to send threatening/harassing text message(s) to

Cawvey Jr's personal phone on March 76,2020 (the date these text messages first began) and

(413) 842-6989, (508) 927-1691, and 802-585-2824 were all used to send threatening/harassing

text messages to Cawvey Jr's person phone on March 25,2020. Using a similar process as

described above, I identified the wireless provider of these four numberr 6s pinger, Inc. Pinger,

Inc. was served with legal process and later provided subscriber information including the

account ooname," the account creation date/time and the IP address used at account creation.

Upon review of this information, I found the following:


               a.   For the number ending in 2600: the account ffrme was ooBrad.l4r: 11t" account

                    was created on February 1q,2020 from IP address 174.242.74.31 using an

                    Apple device. The IP address was assigned to Verizon Wireless as amobile

                    Internet service provider. The number remained assigned by Pinger from

                    March 16,2A2A through April 15, 2020.




       13
          On July 30, 202A,I interviewed Alldredge and leamed that LEFEBVRE was at work
on Wednesday March 25 and Thursday March 26,2A2A. I also know, based upon interviews
with Cawvey Jr, that RAP has a wireless Intemet connection bt the business.
       14
          LEFEBVRE's first narne is Bradley.


                                                45
         Case 2:20-mj-00092-jmc Document 1-3 Filed 08/06/20 Page 46 of 61




                 b.    The numbers ending in 6989, 1691, and2824 were associated with three

                       different Pinger accounts created on March 25,2020, from IP address

                       73.68.213.55, the same Comcast Cable Communications IP address assigned

                       to RAP as described above. Two of the accounts were created using an Apple

                       device; the third was created using an Android device.


                                    APP AND SERYICE EXPLANATIONS


         33.     Grindr: According to an open source Internet search, Grindr is a location-based

social networking and online dating application for gay, bi, trans, and queer people. It is

available on iOS and Android devices. The app allows members to create a personal profile and

use their GPS position to place them on a cascade, where they can browse other profiles sorted

by distance and be viewed by nearby and faraway members depending on one's fi.lter settings.

Selecting a profile photo in the grid view     will display that member's full profile   and photos, as

well   as the option   to chat, send a o'tap" send pictures, video call, and share one's precise

location.


         34.     TextNow: According to TextNow's Law Enforcement User Guide, TextNow is a

voice over Intemet Protocol (YoIP") service that allows its users to text and call any number in

Canada and the United States. They provide users with a real phone number which can be used

on any smartphone, tablet, or desktop computer or smar@hone with an Internet connection. The

application can be used on multiple devices under the same login at the same time. The TextNow

app is available for download in iOS, Android, Windows, and Mac based systems. When a user

registers for TextNow they are assigned a l0-digit phone number identifier (three-digit area code




                                                     46
        Case 2:20-mj-00092-jmc Document 1-3 Filed 08/06/20 Page 47 of 61




 and a seven-digit number). Upon registation, the user   will   enter their desired area code;    if   a

 number with their desired area code is available, the user will be assigned that number.        If
 TextNow does not have a phone number with the user's desired area code available, the user                will
 be prompted to enter a new area code. TextNow collects and retains basic subscriber data such as

 userutme, phone number, name (if available), email address, date of birth (if available), phone

 ownership from date, phone ownership to date, and registration IP address with date       (if
available). TextNow cautions that subscriber data is provided by the user and not independently

verified by TextNow.


        35.    Pinger; Pinger, Inc. is an application developer located in San Jose, Califomia.

Pinger develops and publishes cross-platforrn communication applications designed to run on

desktops, Android, iOS, and IVindows phone devices. Depending on the application and the

platform on which it is used, several of Pinger's applications allow for messaging, calling

services, and call management tools. Communications are made using         Wi-Fi or the user's

wireless communication services. Pinger can collect and store the following information: (1)

basic subscriber information including Pinger assigned phone number, a registered phone

number, n€urle, username, third-party email address, intemal Pinger account ID, and electronic

serial number (ESN), such as Mobile Equipment Identifier (MElD/International Mobile

Equipment Identity (IMEI), of the device, (2) transactional records including call detail records,

detailed message logs, and connection records, such as Intemet Protocol (IP) address

information, and (3) Content ofmessages which Pinger retains for about 72 hours.


       36.     Banduidth: According to their website's legal guide, Bandwidth is      a   nationwide

communications and VoIP service provider primarily serving business customers. Many of their



                                                47
           Case 2:20-mj-00092-jmc Document 1-3 Filed 08/06/20 Page 48 of 61




customers use their VoIP services in a wholesale manner, offering services of their own together

with   a   Bandwidth telephone nrunber to their end users. In these cases, Bandwidth does not have a

relationship to the end user or any information about the end user and how the number is being

used by the end user.


                                           TECHII'ICAL TERMS

           37.      Based on my training and experience, I use the following technical terms to

convey the following meanings:


               a.   Wireless telephone: A wireless telephone (or mobile telephone, or cellular

                    telephone) is a handheld wireless device used for voice and data

                    communication through radio signals. These telephones send signals through

                    networks of transmitterlreceivers, enabling communication with other wireless

                    telephones or traditional *land line" telephones. A wireless telephone usually

                    contains a'ocall log," which records the telephone number, date, and time   of
                    calls made to and from the phone. In addition to enabling voice

                    communications, wireless telephones offer a broad range of capabilities.

                    These capabilities include: storing names and phone numbers in electronic

                    'oaddress   books;" sending, receiving, and storing text messages and e-mail;

                    taking, sending, receiving, and storing still photographs and moving video;

                    storing and playing back audio files; storing dates, appointments, and other

                    information on personal calendars; and accessing and downloading

                    information from the Internet."'Wireless telephones may also include global


                                                     48
Case 2:20-mj-00092-jmc Document 1-3 Filed 08/06/20 Page 49 of 61




     positioning system ("GPS') technology for determining the location of the

     devices.


  b. GP,S:    A GPS navigation device uses the Global Positioning System (generally

     abbreviated "GPS") to display its current location. It often contains records        of
     the locations where it has been. Some GPS navigation devices can give a user

     driving or walking directions to another location. These devices can contain

     records of the addresses or locations involved in such navigation. The GPS

     consists of 24 NAVSTAR satellites orbiting the Earth. Each satellite contains

     an extremely accurate clock. Each satellite repeatedly transmits by radio a

     mathematical representation ofthe current time, combined with a special

     sequence of numbers. These signals are sent by radio, using specifications that

     are   publicly available. A GPS antenna on Earth can receive those signals.

     When a GPS antenna receives signals from at least forn satellites, a computer

     or smartphone connected to that antenna can mathem ancally calculate the

     antenna's latitude, longifude, and sometimes altitude with a high level     of
     precision.


     Digital cannerai A digital camera is a camera that records pictures   as   digital

     picture files, rather than by using photographic film. Digital crlmeras use a

     variety of fixed and removable storage mediato store their recorded images.

     Images can usually be retrieved by connecting the carnera to a computer or

     smartphone or by connecting the removable storage medium to a separate



                                     49
Case 2:20-mj-00092-jmc Document 1-3 Filed 08/06/20 Page 50 of 61




     reader. Removable storage media include various types of flash memory cards

     or miniature hard drives. Most digital cameras also include a screen for

     viewing the stored images. This storage media can contain any digital data,

     including data unrelated to photographs or videos.


  d. IP Address:   An Internet Protocol address (or simply    ooIP
                                                                     address") is a unique

     numeric address used by computer or smarFhones on the Intemet. An IP

     address is a series of four numbers, each in the range 0-255, separated       by

     periods (e.g., 121.56.97.L7s). Every computer or smartphone attached to the

     Internet computer or smartphone must be assigned an IP address so that

     Internet traffic sent from and directed to that computer or smartphone may be

     directed properly from its source to its destination. Most Intemet service

     providers control a range of IP addresses. Some computer or smartphones

     have   static-that is, long-term-IP   addresses,   while other computer or

     smartphones have dynamic--lhat is, frequently changed-IP addresses.


     Internet: The Internet is a global network of computer or smartphones and

     other electronic devices that communicate with each other. Due to the

     structure of the Internet, connections between devices on the Internet often

     cross state and international borders, even when the devices communicating

     with each other are in the same state.


    SIM card: A subscriber identity module ("SINII") is an integrated circuit that is

    intended to securely store the international mobile subscriber identity number
Case 2:20-mj-00092-jmc Document 1-3 Filed 08/06/20 Page 51 of 61




       (IMSI) and its related key, which       are used to   identify and authenticate

       subscribers on mobile telephone devices.


  g.   Storage medium: A storage medium is any physical object upon which

       computer or smartphone data can be recorded. Examples include hard disks,

       RAM, floppy disks, flash memory, CD-ROMs, and other magnetic or optical

       media.


  h.   Trail camera: According to an open source Internet search, atrul camera, also

       known as a remote camera, or game camera, is a camera placed by a

       photographer in areas where the photographer generally cannot be at the

       camera to snap the shutter. This includes areas with limited access, tight

       spaces where a person is not   allowed or just another angle so that the

       photographer can simultaneously take pictures of the same moment from

       different locations. Remote cameras can be placed in suspended positions,

       usually mounted with clamps and anns. A game camera (or trail camera) is a

       rugged and weatherproof camera designed for extended and unsupervised use

       outdoors. The images they produce, taken automatically when motion is

       sensed are used for game surveillance by hunters.


  i.   Secure Digital Card: According to an open source Intemet search, a Secure

       Digital, officially abbreviated   as
                                              *SD" is a non-volatile memory card format

       for use in portable devices.




                                         51
       Case 2:20-mj-00092-jmc Document 1-3 Filed 08/06/20 Page 52 of 61




           j.   Prepaid mobile phone: According to an open source Internet search,         a   prepaid

                mobile phone, commonly referred to as a pay-as-you-go, or prepay is a mobile

                device such as a phone for which credit is purchased in advance of the service

                use. As calls and texts are made, and as data is   use{ deductions     are made

                against the prepaid balance amount until no firnds remain (at which time

                services stop functioning).A user may avoid intemrptions in service by

                making payments to increase the remaining balance. Payment options include

                retail store purchases using a oorefill" card stamped with   a   unique code (often

                under a scratch offpanel) urhich must be entered into the phone in order to add

                the credit onto the balance, among other methods. Prepaid mobile phones and

                their "refill" cards can be purchased using cash at most major retails in the US.

                Because there is no registration requirement for prepaid mobile phones, users

                remain mostly anonymous.


       COMPUTER ELECTROII-IC STORAGE" AIID FORENSIC AI{ALYSIS


       38.      As described above and in Attachment B, this application seeks permission to

search for records that might be found on the PREMSES, in whatever form they are found.

One form in which the records might be found is data stored on a computer or smartphone's

hard drive or other storage media- Thus, the warrant applied for would authorize the seizure

of electronic storage media or, potentially, the copying of electronically stored informatior5

all under Rule 41(e)(2XB).




                                                52
       Case 2:20-mj-00092-jmc Document 1-3 Filed 08/06/20 Page 53 of 61




       39.    Probable cause. I submit that if a computer or smartphone or storage medium

is found on the PREMISES, there is probable cause to believe those records will be stored on

that computer or smartphone or storage medium, for at least the following reasons:


              a. Based on my knowledge,          training, and experience, I know that computer or

                   smartphone files or remnants of such files can be recovered months or even

                   years after they have been downloaded onto a storage medium, deleted, or

                   viewed via the Internet. Electronic files downloaded to a storage medium

                   can be stored for years at    lifile or no cost. Even when files have been

                   deleted, they can be recovered months or years later using forensic tools.

                                                    *deletes" a file on a computer or
                   This is so because when a person

                   smartphone, the data contained in the file does not actually disappear;

                   rather, that dataremains on the storage medium until it is overwritten by

                   new data.


              b.   Therefore, deleted files, or remnants of deleted files, may reside in free

                   space or slack   space-that is, in space on the storage medium that is not

                   currently being used by an active      file-for   long periods of time before they

                   are overwritten. In addition, a computer or smartphone's operating system

                                                                    ooswap"
                   may also keep    a   record of deleted data in a         or 'orecoveryo' file.


               c. Wholly apart from user-generated         files, computer or smartphone storage

                   media-in particular, computer or smartphones' intemal hard drives-

                   contain electronic evidence of how a computer or smartphone has been


                                                    53
       Case 2:20-mj-00092-jmc Document 1-3 Filed 08/06/20 Page 54 of 61




                   useq $/hat it has been used for, and who has used     it.   To give a few

                   examples, this forensic evidence can take the form of operating system

                   configurations, artifacts from operating system or application operation,

                   file system data structures, and virtual memory "swap" or paging files.

                   Computer or smartphone users typically do not erase or delete this

                   evidence, because special software is typically required for that task.

                   However, it is technically possible to delete this information.


              d.   Similarly, files that have been viewed via the Intemet are sometimes

                   automatically downloaded into    a   temporary Internet directory or "cache.o'


       40.    Forensic evidence. As further described in Attachment B, this application

seeks permission to locate not only computer or smartphone files that might serve as direct

evidence of the crimes described on the warrant, but also for forensic electronic evidence that

establishes how computers or smartphones were used the purpose oftheir use, who used

them, and when. There is probable cause to believe that this forensic electronic evidence      will
be on any storage medium in the PREMISES because:


              a. Data on the storage medium can provide evidence of a file that was once
                   on the storage medium but has since been deleted or edited or of a deleted

                   portion of a file (such as a paragraph that has been deleted from a word

                   processing file). Virtual memory paging systems can leave traces       of

                   information on the storage medium that show what tasks and processes

                   were recently active. \Meb browsers, e-mail programs, and chat programs


                                               54
Case 2:20-mj-00092-jmc Document 1-3 Filed 08/06/20 Page 55 of 61




          store configuration information on the storage medium that can reveal

          information such as online nicknames and passwords. Operating systems

          can record additional information, such as the attachment ofperipherals,

          the attachment of USB flash storage devices or other external storage

          media, and the times the computer or smartphone was in use. Computer or

          smartphone file systems can record information about the dates files were

          created and the sequence in which they were created, although this

          information can later be falsified.


     b.   As explained herein, information stored within a computer or smartphone

          and other electronic storage media may provide crucial evidence of the

          oowho,
                   what, why, when, where, and how" of the criminal conduct under

          investigation, thus enabling the United States to establish and prove each

          element or altematively, to exclude the innocent from fi::ther suspicion. In

          my training and experience, information stored within a computer or

          smartphone or storage media (e.g., registy information, communications,

          images and movies, transactional information, records of session times and

          durations, internet history, and anti-virus, spyware, and malware detection

          programs) can indicate who has used or contolled the computer or

          smar@hone or storage media. This "user attribution" evidence is

          analogous to the search for "indicia of occuparLcy'while executing a

          search warrant at a residence. The existence or absence of anti-virus,




                                       55
Case 2:20-mj-00092-jmc Document 1-3 Filed 08/06/20 Page 56 of 61




        spyware, and malware detection programs may indicate whether the

        computer or smartphone was remotely accessed thus inculpating or

        exculpating the computer or smartphone owner. Further, computer or

        smartphone and storage media activrty can indicate how and when the

        computer or smartphone or storage media was accessed or used. For

        example, as described herein, computers typically contain information that

        log: computer user account session times and durations, computer activity

        associated with user accounts, electronic storage media that connected with

        the computer, and the IP addresses through which the computer or

        smartphone accessed networks and the internet. Such information allows

        investigators to understand the chronological context of computer or

        smartphone or electronic storage media access, use, and events relating to

        the crime under investigation. Additionally, some information stored

        within a computer or smartphone or electronic storage media may provide

        crucial evidence relating to the physical location of other evidence and the

        suspect. For example, images stored on a computer or smartphone may

        both show aparticular location and have geolocation information

        incorporated into its file data" Such file data typically also contains

        information indicating when the file or image was created. The existence

        of such image files, along with external device connection 1ogs, may also

        indicate the presence of additional electronic storage media (e.g., a digital

        camera or cellular phone with an incorporated camera). The geographic


                                    56
Case 2:20-mj-00092-jmc Document 1-3 Filed 08/06/20 Page 57 of 61




           and timeline information described herein may either inculpate or

           exculpate the computer or smartphone user. Last, information stored

           within a computer or smartphone may provide relevant insight into the

           computer or smartphone user's state of mind as it relates to the offense

           under investigation. For example, information within the computer or

           smartphone may indicate the owner's motive and intent to commit a crime

           (e.g., internet searches indicating criminal planning), or consciousness   of

           gurlt (e.g., running a "wiping" program to destroy evidence on the

           computer or smarphone or password protecting/encrypting such evidence

           in an effort to conceal it from law enforcement).


           A person with appropriate familiarity with how a computer or smartphone

           works can, after examining this forensic evidence in its proper context,

           draw conclusions about how computer or smartphones were used, the

           purpose of their use, who used them, and when.


      d.   The process of identiffing the exact files, blocks, registry entries, logs, or

           other forms of forensic evidence on a storage medium that are necessary to

           draw an accurate conclusion is a dynamic process. While it is possible to

           speciff in advance the records to be sought, computer or smartphone

           evidence is not always datathat can be merely reviewed by a review team

           and passed along to investigators. Whether data stored on a computer or

           smartphone is evidence may depend on other information stored on the



                                        57
       Case 2:20-mj-00092-jmc Document 1-3 Filed 08/06/20 Page 58 of 61




                   computer or smartphone and the application of knowledge about how a

                   computer or smartphone behaves. Therefore, contextual information

                   necessary to understand other evidence also falls within the scope of the

                   warrant.


               e. Further,    in finding evidence of how a computer or smartphone was used,

                   the purpose of its use, who used it, and when, sometimes it is necessary to

                   establish that a particular thing is not present on a storage medium. For

                   example, the presence or absence of counter-forensic programs or anti-

                   virus programs (and associated data) may be relevant to establishing the

                   user's intent.


       41.     I know that when an individual       uses a computer or smartphone to download

and use third-parry apps for the purpose   of stalking and/or harassing someone, the

individual's computer or smartphone will generally serve both as an instrumentaltty for

committing the crime, and also as a storage medium for evidence of the crime. The

computer or smartphone is an instrumentality of the crime because it is used as a means    of

committing the criminal offense. The computer or smartphone is also likely to be a storage

medium for evidence of crime. From my training and experience, I believe that a computer

or smartphone used to commit a crime of this type may contain: data that is evidence of how

the computer or smartphone was used; datathatwas sent or received; notes as to how the

criminal conduct was achieved; records of Internet discussions about the crime; and other

records that indicate the nature of the of,fense.



                                                    58
       Case 2:20-mj-00092-jmc Document 1-3 Filed 08/06/20 Page 59 of 61




       42.    Necessity of seizing or copying entire computer or smartphones ar storage

media. In most cases,   a thorough search   of a premises for information that might be stored

on storage media often requires the seizure ofthe physical storage media and later    oflsite

review consistent with the warrant. In lieu of removing storage media from the premises, it is

sometimes possible to make an image copy of storage media. Generally speaking, imaging is

the taking of a complete electronic picture of the computer or smartphone's data, including

all hidden sectors and deleted files. Either seizure or imaging is often necessary to ensure the

accuracy and completeness of data recorded on the storage medi4 and to prevent the loss       of
the data either from accidental or intentional destruction. This is true because of the

following:


              a.   The time requiredfor an examination. As noted above, not all evidence

                   takes the form of documents and files that can be easily viewed on site.

                   Analyzing evidence of how a computer or smartphone has been used what

                   it has been used for, and who has used it requires considerable time, and

                   taking that much time on premises could be unreasonable. As explained

                   above, because the warrant calls for forensic electronic evidence, it is

                   exceedingly likely that it will be necessary to thoroughly examine storage

                   mediato obtain evidence. Storage media can store a large volume of

                   information. Reviewing that information for things described in the

                   walrant can take weeks or months, depending on the volume of data stored,

                   and would be impractical and invasive to attempt on-site.




                                                s9
       Case 2:20-mj-00092-jmc Document 1-3 Filed 08/06/20 Page 60 of 61




             b.    Technical requiremerfs. Computer or smartphones can be configured in

                   several different ways, feattring a variety of different operating systems,

                   application software, and configurations. Therefore, searching them

                   sometimes requires tools or knowledge that miglrt not be plesent on the

                   search site. The vast array of computer or smartphone hardware and

                   soffware available makes it difficult to know before a search what tools or

                   knowledge will be required to analyzethe system and its data on the

                   Premises. However, taking the storage media off-site and reviewing it in a

                   controlled environment will allow its examination with the proper tools

                   andknowledge.


              c.   Variety offorms of electronic media. Records sought under this walrant

                   could be stored in a variety of storage media formats that may require off-

                   site reviewing with specialized forensic tools.


       43.    Nature of examination. Based on the foregoing, and consistent with Rule

41(e)(2)(B), the warrant I am applying for would permit seizing, imaging, or otherwise

copying storage media that reasonably appear to contain some or all of the evidence

described in the warrant, and would authorize alater review of the media or information

consistent with the warrant. The later review may require techniques, including but not

limited to computer or smartphone-assisted scans of the entire medium, that might expose

many parts of a hard drive to human inspection in order to determine whether it is evidence

described by the warrant.



                                               60
        Case 2:20-mj-00092-jmc Document 1-3 Filed 08/06/20 Page 61 of 61




       44.     Because several people share the PREMISES as a residence, it is possible that

the PREMISES    will contain   storage media that are predominantly used and perhaps owned,

by persons who are not suspected of a crime.   If it is nonetheless   determined that that it is

possible that the things described in this warrant could be found on any of those computers or

smartphones or storage medi4 the warrant applied for would permit the seizure and review

of those items as well.


                                        CONCLUSION

       44.    Based on the foregoing,   I submit probable   cause exists to search the residence,

more specifically described in Attachment A, for the evidence delineated in Attachment B.




       Dated at Burlington, in the District of Vermont   ,r*"   fiday     ofAugu st2A20.



                                                          W. Stephenson

                                                          Bureau of Investigation

       Swom to and subscribed before me this          day ofAugust 202A.


                                                          M. CO




                                              6t
